     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.794 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ASHLEY ROGERS,                                   Case No.: 19cv2391 JM (AHG)
12                                    Plaintiff,
13    v.                                               ORDER DENYING DEFENDANT’S
                                                       MOTION FOR PARTIAL
14    THOMAS W. HARKER, SECRETARY
                                                       SUMMARY JUDGMENT
      OF THE NAVY (Acting),
15
                                    Defendant.
16
17
18         Defendant Thomas W. Harker,1 Acting Secretary of the Navy, moves for summary
19   judgment on Plaintiff’s sexual harassment claim. (Doc. No. 34.) Plaintiff Ashley Rogers
20   opposes. (Doc. No. 35.) The motion has been briefed and the court finds it suitable for
21   submission without oral argument in accordance with Civil Local Rule 7.1(d)(1). For the
22   below reasons, Defendant’s motion is DENIED.
23         I.    BACKGROUND
24         Beginning in October 2016, the Department of the Navy employed Plaintiff as a
25   barista at a Starbucks located on Naval Base Coronado. Loren Demars was Plaintiff’s
26
27
     1
      The case was originally brought against Richard V. Spencer, Secretary of the Department
28   of the Navy.
                                                   1
                                                                              19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.795 Page 2 of 11



 1   supervisor. As a new employee, Plaintiff signed a form stating “[i]f you believe that you
 2   have been the victim of unlawful discrimination on the basis of . . . . sex . . . . you must
 3   contact an Equal Employment Opportunity (EEO) counselor within 45 calendar days of
 4   the alleged discriminatory action.” (Doc. No. 34-1 at 9.)
 5         Between January 2017 and June 2018, Plaintiff alleges she was sexually harassed by
 6   Demars because he made comments about her appearance and clothing, referred to her as
 7   a “ho,” propositioned her to “make out” in his office, and, on June 20, 2018, put his hand
 8   in her back pocket. On July 12, 2018, Plaintiff contacted an EEO counselor. On October
 9   25, 2018, Plaintiff filed a formal complaint. On February 7, 2020, Plaintiff filed the
10   operative complaint, which includes one claim for sexual harassment and one claim for
11   retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-
12   16(a). (Doc. No. 9.) Defendant does not move for summary judgment on Plaintiff’s
13   retaliation claim.
14         II.    LEGAL STANDARD
15         “The court shall grant summary judgment if the movant shows that there is no
16   genuine issue as to any material fact and that the movant is entitled to judgment as a matter
17   of law.” Fed. R. Civ. P. 56(a). “As a matter of law” essentially means “there can be but
18   one reasonable conclusion as to the verdict.” Anderson v. Liberty Lobby, Inc., 477 U.S.
19   242, 250 (1986). The moving party bears the initial burden of informing the court of the
20   basis for its motion and identifying those portions of the record demonstrating the absence
21   of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A
22   moving party without the ultimate burden of persuasion at trial, usually a defendant, has
23   both the initial burden of production and the ultimate burden of persuasion. Nissan Fire &
24   Marine Ins. Co. v. Fritz Co., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). In deciding a
25   motion for summary judgment, the court must examine the evidence in the light most
26   favorable to the nonmoving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).
27   The court may not weigh evidence or make credibility determinations. Berg v. Kincheloe,
28

                                                   2
                                                                                  19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.796 Page 3 of 11



 1   794 F.2d 457, 459 (9th Cir. 1986). Any doubt as to the existence of any issue of material
 2   fact requires denial of the motion. Anderson, 477 U.S. at 255.
 3          III.   DISCUSSION
 4          Civilian employees in the federal sector “who believe they have been discriminated
 5   against on the basis of . . . . sex . . . . must consult a counselor prior to filing a complaint in
 6   order to try to informally resolve the matter.” 29 C.F.R. § 1614.105(a). The “aggrieved
 7   person must initiate contact with a Counselor within 45 days of the date of the matter
 8   alleged to be discriminatory[.]” Id. § 1614.105(a)(1). The 45-day time period is treated as
 9   a statute of limitations. Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 416 (9th Cir. 1994).
10   Failure to comply with the 45-day contact requirement is “fatal to a federal employee’s
11   discrimination claim. Lyons v. England, 307 F.3d 1092, 1105 (9th Cir. 2002).
12          Defendant argues “of the five acts of alleged sexual harassment identified by
13   Plaintiff, four are time barred because Plaintiff did not contact an EEO counselor within
14   45 calendar days of each of those acts.” (Doc. No. 34 at 2.) In support of this argument,
15   Defendant points to Plaintiff’s deposition testimony that: (1) in January 2017, Demars said,
16   “You’re not wearing makeup. You look a mess;” (2) starting in March 2017, he referred
17   to her as the “ho of Starbucks;” (3) in April or May of 2018, when she was wearing a Padres
18   shirt, he said, “You should wear that shirt more often. I can see down it;” (4) sometime
19   “probably maybe” in 2018, he asked her to come into his new office and said, “Close the
20   door. We can make out;” and (5) in June 2018, he said “I know that’s not a wallet in your
21   back pocket” and then put his hand inside her back pocket. (Doc. No. 34-1 (Exhibit 6).)
22   The parties agree the 45-day time period began on May 28, 2018 because Plaintiff
23   contacted an EEO counselor on July 11, 2018. Defendant therefore does not dispute that
24   the June 2018 back pocket incident fell within the 45-day time period. Defendant
25   nonetheless argues it is entitled to summary judgment as to acts of alleged harassment that
26   occurred prior to May 28, 2018. (Doc. No. 34 at 2.) In response, Plaintiff argues, inter
27
28

                                                      3
                                                                                       19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.797 Page 4 of 11



 1   alia, that acts that occurred prior to May 28, 2018 are not untimely because of the
 2   continuing violation doctrine.2
 3                A.     Continuing Violation Doctrine
 4         Plaintiff argues that no alleged act of sexual harassment is time barred under the
 5   continuing violation doctrine because at least one of the acts, i.e. the back pocket incident,
 6   fell within the 45-day time period. (Doc. No. 35 at 9.) In support of this argument, Plaintiff
 7   relies on Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105 (2002) (“Morgan”), in
 8   which the Supreme Court held “consideration of the entire scope of a hostile work
 9   environment claim, including behavior alleged outside the statutory time period, is
10   permissible for the purposes of assessing liability, so long as an act contributing to that
11   hostile environment takes place within the statutory time period.” The statute at issue in
12   Morgan required non-federal employees to file a charge of discrimination within 180 or
13   300 days “after the alleged unlawful employment practice occurred.” 42 U.S.C. § 2000e-
14   5(e)(1). In reaching its decision, the Morgan Court distinguished between hostile work
15   environment claims and claims involving “discrete acts of discrimination or retaliation.”
16   536 U.S. at 105.
17         With respect to racial discrimination and retaliation claims, the Court explained,
18   “[d]iscrete acts such as termination, failure to promote, denial of transfer, or refusal to hire
19   are easy to identify” and “[e]ach incident of discrimination and each retaliatory adverse
20   employment decision constitutes a separate actionable ‘unlawful employment practice.’”
21
22
     2
23     In her opposition, Plaintiff also relies on e-mails between her and a human resources
     assistant to show that Plaintiff reported Demars’ harassment to HR (but not the EEO
24   counselor) in June of 2017. (See Doc. No. 35 at 5.) Defendant objects and moves to
25   exclude the e-mails because they were not provided during discovery. (Doc. No. 36-1.)
     Counsel for Plaintiff admit they unknowingly possessed the e-mails and inadvertently
26   failed to produce them. (Doc. No. 38 at 2.) Because the court’s decision with respect to
27   summary judgment in no way depends on the e-mails, Defendant’s objection is
     OVERRULED AS MOOT and her motion to exclude the e-mails is DENIED without
28   prejudice. If necessary, Defendant may renew the objection or motion at a later date.
                                                    4
                                                                                    19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.798 Page 5 of 11



 1   Id. at 114. The Court therefore held that plaintiffs can “only file a charge to cover discrete
 2   acts that ‘occurred’ within the appropriate time period.” Id. With respect to hostile work
 3   environment claims, however, the Court explained:
 4         Hostile environment claims are different in kind from discrete acts. Their very
           nature involves repeated conduct. The “unlawful employment practice”
 5
           therefore cannot be said to occur on any particular day. It occurs over a series
 6         of days or perhaps years and, in direct contrast to discrete acts, a single act of
           harassment may not be actionable on its own. Such claims are based on the
 7
           cumulative effect of individual acts. . . . It does not matter, for purposes of
 8         the statute, that some of the component acts of the hostile work environment
           fall outside the statutory time period. Provided that an act contributing to the
 9
           claim occurs within the filing period, the entire time period of the hostile
10         environment may be considered by a court for the purposes of determining
           liability.
11
12   Id. at 115, 117 (internal citations omitted). The Court further explained, “[a] court’s task
13   is to determine whether the acts about which an employee complains are part of the same
14   actionable hostile work environment practice, and if so, whether any act falls within the
15   statutory time period.” Id. at 120.
16         The Ninth Circuit subsequently applied Morgan in deciding whether acts of alleged
17   sexual harassment that occurred prior to the 180 or 300-day statutory deadline are time
18   barred. See Porter v. Cal. Dep’t of Corr., 419 F.3d 885, 893 (9th Cir. 2005).3 The court
19   held that, in order to determine whether events used to support a sexual harassment claim
20   constitute one unlawful employment practice, courts consider (1) whether the “events”
21   were “sufficiently severe or pervasive,” and (2) “whether the earlier and later events
22   amounted to the same type of employment actions, occurred relatively frequently, [or] were
23   perpetrated by the same managers.” Id. at 893 (citing Morgan, 536 U.S. at 116, 120)
24
25
     3
       In Morgan, the Court noted “[h]ostile work environment claims based on racial
26   harassment are reviewed under the same standard as those based on sexual harassment.”
27   536 U.S. at 116 n.10; see also Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th
     Cir. 2003), as amended (Jan. 2, 2004) (“[T]he elements to prove a hostile work
28   environment are the same for both racial harassment and sexual harassment.”).
                                                   5
                                                                                   19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.799 Page 6 of 11



 1   (citations and internal quotation marks omitted). Under Morgan and Porter, Plaintiff is
 2   not prohibited, at this stage in the litigation, from presenting evidence at trial of the alleged
 3   acts of sexual harassment that occurred prior to May 28, 2018.4
 4                       1.     Severe or Pervasive
 5         In Porter, the plaintiff, a female corrections officer, alleged that prior to the statutory
 6   timeline: (1) a superior employee propositioned and pressured her to travel to Reno with
 7   him, and said he “owned her” and “nobody walks away from me;” (2) when the superior
 8   employee later became her supervisor, and after she reported him for sexual harassment,
 9   he ate some of her food and then spit in it; and (3) the union president repeatedly and
10   explicitly sexually propositioned her, and after he was rebuffed, referred to her as a
11   “whore.” Porter, 419 F.3d at 888-89, 893. The plaintiff further alleged that at some
12   unspecified point during the same year when the timeline began to run, the supervisor
13
14
     4
15     As noted above, Morgan and Porter involved a requirement under 42 U.S.C. § 2000e-
     5(e) to file an EEOC charge within 180 or 300 days “after the alleged unlawful employment
16   practice occurred,” while the instant suit involves a requirement under 29 C.F.R.
17   § 1614.105(a)(1) to initiate contact with an EEO counselor within 45 days of “the date of
     the matter alleged to be discriminatory.” Defendant does not attempt, however, to
18   distinguish Morgan or Porter on this basis. Instead, Defendant relies on both cases in
19   support of the instant motion. Despite the different language in 42 U.S.C. § 2000e-5(e),
     courts have applied Morgan with equal force to cases, like the instant one, involving 29
20   C.F.R. § 1614.105(a)(1), and the parties cite no case suggesting it should not apply with
21   equal force. See Mattioda v. Bridenstine, Case No. 20-cv-03662-SVK, 2021 WL 75665,
     at *17 (N.D. Cal. Jan. 8, 2021) (relying on Morgan to deny motion to dismiss disability
22   harassment claim for failure to contact EEO counselor within 45 days); Shadoan v.
23   Napolitano, No. 10-CV-1796 JLS (DHB), 2012 WL 4547678, at *6 (S.D. Cal. Oct. 2,
     2012) (denying summary judgment under Morgan because some of the events of a hostile
24   work environment claim occurred within the 45-day time period). Although the parties did
25   not brief on the issue, on its face, the “date of the matter alleged to be discriminatory”
     language in 29 C.F.R. § 1614.105(a)(1) appears to be just as suspectable to a continuing
26   violation theory of harassment as the “after the unlawful employment practice occurred”
27   language in 42 U.S.C. § 2000e-5(e), if not more so. See Morgan, 536 U.S. at 110 (rejecting
     argument that the term “practice” in the statute itself connotes an ongoing violation that
28   can endure or recur over a period of time).
                                                     6
                                                                                     19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.800 Page 7 of 11



 1   referred to her as a “bitch.” Id. at 888, 893. Finally, the plaintiff alleged that within the
 2   statutory timeline: (1) the union president glared at her during an investigation; (2)
 3   unnamed co-workers yelled insults and obscenities at her when she demanded to see their
 4   identification; and (3) an assistant warden made “angry remarks” to her. Id. at 888-89,
 5   893. The court found that, standing by themselves, the “angry remarks” by the warden and
 6   the insults from unnamed co-workers were not sufficiently severe or pervasive. Id. at 893.
 7   The court also found, however, “[m]uch of [the] alleged verbal and physical conduct was
 8   of an unwelcome sexual nature and, when taken together as a whole, . . . was sufficiently
 9   severe and pervasive to create an abusive work environment.” Id. at 894.
10         Here, Demars’ alleged conduct, i.e. commenting on Plaintiff’s appearance in a
11   sexual manner, calling her a “ho,” telling her to close the door so they could make out, and
12   ultimately touching her buttocks, is comparable to the conduct the court in Porter found to
13   be sufficiently severe and pervasive, at least for the purpose of introducing evidence of the
14   conduct at trial even though it occurred outside of the proscribed time period.5 Moreover,
15   Defendant did not argue in its motion that Demars’ conduct was not severe or pervasive.
16   Rather, Defendant argues in its reply that Demars’ comments related to Plaintiff’s make-
17   up and looking “messy” are not severe or pervasive because “[w]hile Plaintiff may have
18   been offended by being told she looked messy or was not wearing makeup, such feelings
19   do not transform what are otherwise innocuous comments into ‘severe or pervasive’
20   conduct.” (Doc. No. 36 at 7.) However, Defendant cites no case suggesting that Demars’
21   particular comments were, as a matter of law, “innocuous” or should be considered in
22   isolation from the remainder of Demars’ comments and conduct. To the contrary, in sexual
23   harassment claims, courts consider the totality of circumstances. Meritor Sav. Bank, FSB
24
25
     5
      To state a sexual harassment hostile workplace claim, a plaintiff must show: (1) he or she
26   was subjected to verbal or physical conduct of a sexual nature; (2) the conduct was
27   unwelcome; and (3) the conduct was sufficiently severe or pervasive to alter the conditions
     of plaintiff’s employment and create an abusive work environment. Vasquez, 349 F.3d at
28   642.
                                                   7
                                                                                  19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.801 Page 8 of 11



 1   v. Vinson, 477 U.S. 57, 69 (1986). The only case cited by Defendant is Vasquez, 349 F.3d
 2   634, which did not involve sexual harassment. Also, in Vasquez, the court cited Draper v.
 3   Coeur Rochester, Inc., 147 F.3d 1104, 1105 (9th Cir. 1998), in which the court found that
 4   a supervisor’s references to an employee’s appearance, in addition to more sexually
 5   suggestive comments, could be considered as part of the employee’s sexual harassment
 6   claim. Finally, there is a genuine dispute of fact as to whether Demars’ reference to
 7   Plaintiff as a “ho” and his comments about her make-up and appearance occurred once or
 8   repeatedly, and if so, when the comments were made. (See Doc. No. 35 at 10 n.5.) The
 9   frequency and timing of Demars’ comments are material to the severity or pervasiveness
10   of the alleged harassment. Accordingly, the severity and pervasiveness of Demars’ alleged
11   conduct is sufficient, at this stage, to allow it to be heard at trial even if some of it occurred
12   outside the 45-day time period.
13                       2.     Other Factors
14         As noted above, Porter also instructs courts to consider “whether the earlier and later
15   events amounted to ‘the same type of employment actions, occurred relatively frequently,
16   [or] were perpetrated by the same managers.’” 419 F.3d at 893 (quoting Morgan, 536 U.S.
17   at 116, 120). In Porter, the court found the “angry remarks” by the warden and the insults
18   from unnamed co-workers were not connected to the other alleged events because they
19   were not “sexually charged” and could have still been directed to the plaintiff if she was a
20   man. Id. The court nonetheless found the “glaring” incident and “bitch” reference were
21   sufficient to find a continuing violation. Id. at 894. The court reasoned that even though
22   the conduct became less severe over the course of approximately three years, the events
23   “involved the same type of sexist activity; to wit, intimidating or demeaning the value of
24   female employees who do not submit to demands for sexual favors.” Id. Accordingly, the
25   court found the record was sufficient to support an inference the plaintiff was subjected to
26   a sexually hostile work environment that carried over into the statutory time period and
27   was therefore not time barred. Id.
28

                                                     8
                                                                                      19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.802 Page 9 of 11



 1         Here, the pre-June 20, 2018 comments are part of the same actionable sexual
 2   harassment practice, especially when viewed in the light most favorable to Plaintiff.
 3   Certainly, a supervisor encouraging an employee to wear make-up, referring to her as a
 4   “ho,” suggesting that she wear revealing clothing, telling her to close the door and
 5   propositioning her to “make out,” and touching her buttocks are well within the range of
 6   behaviors potentially constituting unlawful sexual harassment.6           All of the alleged
 7   pre-June 20, 2018 comments are sexually charged or demeaning to Plaintiff’s appearance
 8   or value as an employee. Moreover, the back pocket incident, which indisputably occurred
 9   within the 45-day timeline, is arguably the most serious because it involved physical
10   contact. Therefore, it is reasonable to infer, as Plaintiff argues, the alleged harassment was
11   “escalating” and the back pocket incident was the “most daring” act that finally prompted
12   Plaintiff to contact an EEO counselor.7 It makes little sense that Plaintiff should only be
13   allowed to present evidence of arguably the most serious timely act of harassment without
14   reference to any of the prior acts leading up to it. See Morgan, 536 U.S. at 113 (plaintiffs
15   may use untimely acts not only for the purpose of “assessing liability,” but as “background
16
17
     6
       Also, the proposition to “close the door” and “make out” in his office allegedly occurred
18   sometime in 2018, and Plaintiff contacted an EEO counselor on July 12, 2018. In Porter,
19   the Ninth Circuit inferred in the plaintiff’s favor that a reference to the plaintiff as “bitch”
     could be considered as part of her harassment claim because it occurred “at some
20   unspecified point that same year” when the plaintiff made her EEO complaint. 419 F.3d
21   at 894. Accordingly, Plaintiff is entitled to an inference that the “close the door” and “make
     out” incident occurred after May 28, 2018, i.e. within the 45-day time period. Additionally,
22   as noted above, there is a genuine dispute as to whether Demars’ comments concerning
23   Plaintiff’s make-up and appearance, as well as his reference to her as a “ho,” were repeated,
     and if so, whether they were repeated within the 45-day time period.
24
25   7
       The Porter court also noted that Morgan “does not call for the most egregious of the
     harassing events to occur within the [statutory time] period, nor does it demand that the
26   harassing conduct continue to escalate over time in order for a hostile-environment claim
27   to be actionable.” 419 F.3d at 894. Here, however, the harassing conduct is alleged to
     have escalated over time, which only adds to the strength of Plaintiff’s continuing violation
28   argument.
                                                    9
                                                                                    19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.803 Page 10 of 11



 1    evidence”). Additionally, all of the alleged acts of harassment occurred over a far shorter
 2    period of time (one year and eight months) than was the case in Porter (three years). See
 3    also Medina v. Donahoe, 854 F. Supp. 2d 733, 750 (N.D. Cal. 2012) (finding a continuing
 4    violation over the course of five years). Finally, Plaintiff’s allegations involve one direct
 5    supervisor, whereas the allegations in Porter involved multiple superior employees and co-
 6    workers, only one of whom was temporarily a direct supervisor. See also id. (finding
 7    continuing violation in claim involving three supervisors).
 8          Defendant argues the “I can see down your shirt” comment and proposition to “make
 9    out” were discreet acts under Morgan because (1) “Plaintiff herself distinguishes the
10    comments at issue from the Padres shirt incident and invitation to make out by
11    characterizing both as ‘sexual advances’ and ‘separate’ incidents,” and (2) “[t]hese alleged
12    incidents were not repeated on any other occasion and are the type of events that could be
13    actionable on their own.”8 (Doc. No. 36 at 7-8.) In support of this argument, Defendant
14    cites RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045 (9th Cir. 2002), which did not
15    involve a claim of sexual harassment under Title VII, but a claim by a business that it had
16    been subjected to a pattern of hostile or harassing conduct by a municipality under
17    42 U.S.C. § 1983. In declining, in dicta, to analogize the business’ claim to a Title VII
18    claim, and therefore potentially apply the continuing violation doctrine from Morgan, the
19    court noted the business’ claims were based upon discrete acts, each of which was
20    actionable on its own. Id. at 1061 n.13. Defendant cites no case supporting its argument,
21    and it is not apparent as a matter of law, that any of the pre-June 20, 2018 comments were
22    discreet acts or actionable on their own.9
23
24
25    8
       Defendant does not dispute that referring to Plaintiff as a “ho” can be included as part of
      Plaintiff’s claim.
26
      9
27      In Porter, the Ninth Circuit found the following acts were discrete: (1) refusing to grant
      the plaintiff’s requests for time off; (2) requiring her to be tested for tuberculosis by her
28    own physician; (3) threatening disciplinary action while she was on medical leave; (4)
                                                   10
                                                                                   19cv2391 JM (AHG)
     Case 3:19-cv-02391-JM-AHG Document 40 Filed 05/25/21 PageID.804 Page 11 of 11



 1          Defendant also cites Soga v. Kleinhans, No. 2:14-cv-01084-KJM-KJN, 2016 WL
 2    4192411, at *7 (E.D. Cal. Aug. 9, 2016), in which the court found that multiple acts by a
 3    supervisor were discrete, and did not support a claim for sexual harassment, because they
 4    were not repeated or related. However, the acts found to be discrete in Soga were in no
 5    way sexual, but were disciplinary and related to work matters. See id. Here, the “I can see
 6    down your shirt” comment and proposition to “make out” are sexual in nature and thus
 7    related to the earlier comments about Plaintiff’s appearance and calling her a “ho,” as well
 8    as to the incident where Demars allegedly touched Plaintiff’s buttocks. Accordingly, based
 9    on the continuing violation doctrine and the arguments put forth by the parties, Plaintiff
10    should not be prevented, at the summary judgment stage, from introducing evidence at trial
11    of acts of sexual harassment that occurred prior to June 20, 2018.10
12          IV.    CONCLUSION
13          For the foregoing reasons, Defendant’s Motion for Partial Summary Judgment (Doc.
14    No. 34) is DENIED.
15          IT IS SO ORDERED.
16    DATED: May 25, 2021
                                                    JEFFREY T. MILLER
17
                                                    United States District Judge
18
19
20
21
22
23
24    leaving a negative performance evaluation in her personnel file; and (5) instructing her to
25    enter the work site through the back gate. See 419 F.3d at 893. This discreet conduct is
      not “sexually charged” and is thus distinguishable from Demars’ alleged conduct.
26
      10
27       Because the court finds Plaintiff’s continuing violation argument dispositive of
      Defendant’s motion for summary judgment, the court need not address Plaintiff’s argument
28    that the 45-day time period should be equitably tolled.
                                                   11
                                                                                   19cv2391 JM (AHG)
